JUDGMENT

                                       Court of Appeals
                                   First District of Texas
                                        NO. 01-13-00945-CR

                                  GABRIEL PALACIOS, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

           Appeal from the 338th District Court of Harris County. (Tr. Ct. No. 1360055).

      This case is an appeal from the final judgment signed by the trial court on October 23, 2013.
After submitting the case on the appellate record and the arguments properly raised by the parties, the
Court holds that the trial court’s judgment contains no reversible error. Accordingly, the Court grants
counsel’s motion to withdraw and affirms the trial court’s judgment.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 17, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and Lloyd.